Citation Nr: 1402483	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in April and October 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The April 2010 rating decision denied service connection for asthma; and the October 2010 rating decision denied entitlement to TDIU.

In a decision dated in April 2012 the Board denied service connection for asthma and entitlement to TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2012 the parties entered into a joint motion, and in an Order dated in December 2012 the Court granted the parties' motion, vacated the April 2012 Board decision, and returned the case to the Board for further development and consideration.

In May 2013 the Board remanded the issues of service connection for asthma and entitlement to TDIU for action pursuant to the parties' Motion.  

For the reason set out below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.

(The claim by the Veteran's former representative for payment of attorney fees from past-due benefits resulting from an April 2011 rating decision is addressed in a separate Board action being issued concurrently.)



REMAND

In correspondence received by the Board in December 2013, the Veteran requested a videoconference Board hearing regarding the issues on appeal.  As the Veteran has never requested, or failed to show, for a Board hearing on these matters, remand for scheduling of the requested hearing in accordance with 38 C.F.R. § 20.703 is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the Veteran for a videoconference Board hearing, and provide adequate notice to the Veteran and her representative of this in accordance with 38 C.F.R. § 19.76.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



